Citation Nr: 1130086	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for end-stage renal disease with hypertension, as secondary to cirrhosis with hepatomegaly, anemia, malaise, and history of hepatitis.

2.  Entitlement to a disability rating in excess of 10 percent for cirrhosis with hepatomegaly, anemia, malaise, and history of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from September 1977 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's end-stage renal disease with hypertension has not been found by competent and credible evidence to be causally or etiologically related to his service-connected liver disorder in any way.

2.  The service-connected cirrhosis with hepatomegaly, anemia, malaise, and history of hepatitis is shown to be productive of no more than intermittent or daily symptoms of fatigue.  Dietary restriction and continuous medication are not required.  There are no associated symptoms of malaise, nausea, vomiting, anorexia, abdominal pain, weight loss, hepatomegaly (enlarged liver), splenomegaly (enlarged spleen), incapacitating episodes requiring bed rest or treatment by a physician, or additional symptoms due to documented cirrhosis of the liver or abnormal liver function tests.


CONCLUSIONS OF LAW

1.  The Veteran's end-stage renal disease with hypertension is not proximately due to, aggravated by, or the result of the service-connected cirrhosis with hepatomegaly, anemia, malaise, and history of hepatitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).

2.  The criteria for a rating in excess of 10 percent for cirrhosis with hepatomegaly, anemia, malaise, and history of hepatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7345, 7312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in February 2007 and March 2007, the RO informed the Veteran of the information and evidence necessary to substantiate his claim for service connection for end stage renal disease with hypertension, the division in responsibilities of fulfilling these duties, and the effect of this duty upon his claim.  

In letters dated in June 2006 and May 2007, the RO informed the Veteran of its duty to assist him in substantiating his increased rating claim under the VCAA, and the effect of this duty upon his claim.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  The May 2007 correspondence in particular notified the Veteran of the type of evidence that may reflect a worsening of his service-connected liver disorder, including the nature and symptoms of the condition, the severity and duration of the symptoms, the impact of the condition and symptoms on employment, on-going treatment records, and statements from people who have witnessed how the claimed disability affects him.  

Collectively, these letters also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained relevant VA examinations in April 2007 and June 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  These VA examinations also provide sufficient detail to rate the Veteran's service-connected liver disorder, including a thorough discussion of the effect of his symptoms on his functioning.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Service Connection - End-Stage Renal Disease with Hypertension

The Veteran is seeking service connection, on a secondary basis for end-stage renal disease (claimed as kidney problems) with hypertension that he believes is the result of his service-connected cirrhosis with hepatomegaly, anemia, malaise, and history of hepatitis.  He does not otherwise contend that the claimed renal disease began in service, or is directly related to his military service, nor is this shown by the record to be the case.  As the Veteran has limited his argument to principles of secondary service connection, the Board will proceed to consider this limited aspect of his appeal.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Relevant post-service treatment reports show that the Veteran was diagnosed with chronic renal insufficiency and began dialysis in November 2003.  Also of record is a hepatitis screen in November 2003, which was negative for the hepatitis A, B, or C virus.  A January 2004 QTC examination report shows the Veteran attributed his kidney problems and 11-pound weight gain to his service-connected cirrhosis.  It was noted that he had undergone dialysis to correct his weight change, which helped by removing water and waste.  This report also shows the Veteran's liver function tests were within normal limits and the RIBA (recombinant immunoblot assay) for hepatitis C was non-reactive.  

During VA genitourinary examination in April 2007, the Veteran reported that he was diagnosed with hypertension and started on medication in 2003.  He also noted that a biopsy of his kidneys in 2003 revealed renal failure and that he began hemodialysis sometime between 2003 and 2004.  His primary complaint was of weakness which he attributed to "too much work or dialysis."  He denied anorexia, weight loss/weight gain, urinary frequency, or incontinence.  He also denied urinary tract infections, renal colic, bladder stones, acute nephritis, hospitalizations or malignancy.  The clinical impression was end stage renal disease with hypertension.  The examiner noted that per review of the VA clinical record there was no evidence of hepatitis, cirrhosis, anemia, liver disease, or chronic liver failure.  There was no hepatomegaly noted on examination and no clinical features of cirrhosis.  The examiner concluded that the Veteran's end stage renal disease and hypertension were not secondary to his service-connected disability of cirrhosis, which was not evident on examination or review of laboratory findings.  

In this case, the most probative and competent medical evidence of record fails to indicate that cirrhosis plays any role in the development or worsening of his end stage renal disease.  Specifically, the April 2007 VA examiner declined to find a nexus between the current condition and the service-connected liver disease, noting that he found no evidence of hepatitis, cirrhosis, anemia, or any liver disease or chronic liver failure.  Moreover, there is no other medical opinion suggesting a nexus between the Veteran's renal disease and his liver disease.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his renal problems.  As to his assertions that he developed renal disease as a result of his service-connected liver disorder, the Board notes that he can attest to factual matters of which he had first-hand knowledge, e.g., fatigue and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, at 310.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his renal disease are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

The problem in this case is that the competent medical opinion of record conclusively found no evidence of renal disease that is etiologically or causally associated to the service-connected liver disorder.  The examiner's rationale for this opinion is the fact that the Veteran's liver disease has essentially been stable and asymptomatic.  Thus, the Veteran's own opinion and theories, to the extent they are to be accorded some probative value, are far outweighed by the evidence of record.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against these claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  

Thus, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating - Liver Disorder 

In this case, the Veteran contends that his service-connected liver disease is more disabling than the current 10 percent disability rating reflects.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected cirrhosis with hepatomegaly, anemia, malaise, history of hepatitis is currently rated as 10 percent disabling under DCs 7345-7312.  The hyphenated diagnostic codes in this case indicate chronic liver disease under DC 7345 as the service-connected disorder, and cirrhosis of the liver under DC 7312 as a residual disabling condition.

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis, including Hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and hepatitis C.  Chronic liver disease that is nonsymptomatic is rated noncompensably disabling.

Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period, is rated 10 percent disabling.

Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.

Chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.

Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.

Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Id.  

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. 

Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to rate it under Diagnostic Code 7345.  Id.  

Diagnostic Code 7312, provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  38 C.F.R. § 4.114.

A Note to DC 7312 provides that, for evaluation under DC 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  Id.

Relevant treatment records include hepatitis serologies in November 2003, which show HAV IgM, HBsAg, HBcore IgM, HCV Ab, and HCV were all negative.  Also of record is a January 2004 QTC examination report which shows that the Veteran complained of easy fatigability and gastrointestinal disturbances, but denied abdominal pain.  He indicated that he could not perform household chores because of fatigue and that he had been unemployed from his usual occupation as a truck driver since November 2003.  The examiner noted that the Veteran did not have a history of hepatitis, was not receiving any treatment for this condition, and had not required any abdominal tapping.  The effect on the Veteran's usual occupation and daily activities was limited heavy exertion.  

Examination of the abdomen reveal the liver was not palpable and there was no tenderness present.  Liver function test were within normal limits and the RIBA for hepatitis C test was non-reactive.  The hepatitis panel revealed negative results for hepatitis A antibody, hepatitis B surface antigen, hepatitis B core antibody and hepatitis C.  The clinical impression was cirrhosis with hepatomegaly, anemia, malaise, history of hepatitis.

During VA genitourinary examination in April 2007, the Veteran reported that he was diagnosed with hypertension and started on medication in 2003.  He also noted that a biopsy of his kidneys in 2003 revealed renal failure and that he began hemodialysis sometime between 2003 and 2004.  His primary complaint was of weakness which he attributed to "too much work or dialysis."  The examiner concluded that per review of the VA clinical record there was no evidence of hepatitis, cirrhosis, anemia, liver disease, or chronic liver failure.  There was no hepatomegaly noted on examination and no clinical features of cirrhosis.  

During QTC examination in June 2007, the Veteran gave a history of cirrhosis since 1998, which affected his general body health causing fatigue, anemia, arthralgia, and gastrointestinal disturbances.  The liver condition did not affect body weight and did not cause nausea, vomiting, loss of appetite, jaundice or abdominal pain.  The liver symptoms occurred daily, but were tolerable and did not cause incapacitation.  He had never vomited blood and had not passed any black tarry stools.  He did not require any abdominal tapping for his liver condition and it had not caused a coma or periods of confusion.  There was no history of liver transplant.  The Veteran was not receiving any treatment for this condition and there was no functional impairment as a result of it.  It was also noted that the Veteran had unrelated renal failure due to a history of hypertension.  

Examination of the abdomen was negative for superficial distension of the veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement, or aortic aneurysm.  Diagnostic tests, including liver function results were within normal limits.  Prothrombin time was 13.1 sec and ferritin level was 566 ng/ml both of which were elevated in value.  The hepatitis panel revealed negative results for hepatitis A antibody, hepatitis B surface antigen, hepatitis B core antibody and hepatitis C.  The examiner changed the established diagnosis from cirrhosis with hepatomegaly to chronic renal failure on dialysis with anemia.  He concluded that the anemia, elevated INR, and elevated ferritin were more likely than not due to chronic renal failure and dialysis.  He then noted that, if further medical evidence exists confirming a positive hepatitis C test and positive biopsy for cirrhosis, they would need to be reviewed to confirm the previously established diagnosis of cirrhosis with hepatomegaly.  

Based upon its review of the evidence of record, the Board finds there is no basis for a disability rating in excess of 10 percent for cirrhosis with hepatomegaly.  Although the Veteran complained of fatigue, anemia, arthralgia, and gastrointestinal disturbances during his examination, he did not complain of malaise per se, or report anorexia or incapacitating episodes.  However, even assuming that all of the Veteran's remaining subjective complaints are attributable to his service-connected hepatitis, the next higher rating of 20 percent is not warranted, as his symptoms do not require dietary restriction or continuous medication and his symptomatology has not been shown to be so severe as to result in incapacitating episodes that required bed rest or treatment by a physician.  See 38 C.F.R. § 4.114, DC 7345.  

Moreover, the examiner stated that there was no evidence of any hepatitis infection or cirrhosis at this time.  In fact, additional medical evidence, including a positive hepatitis C test and positive biopsy for cirrhosis, was needed to confirm the previously established diagnosis of cirrhosis with hepatomegaly.  Additionally, the Veteran's anemia, elevated INR, and elevated ferritin were more likely than not due to non service-connected renal failure and dialysis.  Therefore, the Board finds that the next higher disability rating of 20 percent under DC 7345 is not warranted.  Id.  

Likewise, the symptoms described by the Veteran do not approximate any applicable criteria for a higher rating under DC 7312 for cirrhosis of the liver.  Specifically, there is no documentation of cirrhosis (by biopsy or imaging) and no abnormal liver function tests to warrant evaluation of the service-connected disability under this diagnostic code.  38 C.F.R. § 4.114, Note following DC 7312.  

The Board has also considered rating the Veteran under closely related codes.  Higher ratings are provided for residuals of liver injury (DC 7311); malignant neoplasms of the digestive system (DC 7343); and benign neoplasms, exclusive of skin growths (DC 7344).  38 C.F.R. § 4.114.  However, absent clinical documentation of such findings the Veteran is not entitled to a higher rating for his service-connected liver disorder under these additional diagnostic codes.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected liver disorder with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected liver disorder, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that this service-connected disability required hospitalization at any time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected liver disorder, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed any further.  

Lastly, the Board has carefully considered the Veteran's contentions in making this decision.  He essentially reiterated previously submitted information regarding his symptoms and complaints made during the VA examination.  But inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the rating based on the medical evidence currently of record, especially because none of the other codes of the rating schedule that might provide a basis for a higher rating apply. 

Thus, the current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  See Hart, supra.  Therefore a preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Service connection for end-stage renal disease with hypertension, as secondary to cirrhosis with hepatomegaly, anemia, malaise, and history of hepatitis, is denied.

A disability rating in excess of 10 percent for cirrhosis with hepatomegaly, anemia, malaise, history of hepatitis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


